Opinion issued November 30, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00737–CV




ARTHUR ABERNATHY, Appellant

V.

LEASECOMM CORPORATION, Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 835703




MEMORANDUM OPINIONAppellant Arthur Abernathy has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. § 51.207 Vernon 2005, § 51.941(a) (Vernon 2005), 101.041 (Vernon
2005) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in
court of appeals).  After being notified that this appeal was subject to dismissal,
appellant **did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.